Civil action to recover damages for personal injuries.
Plaintiff was a passenger on the automobile of the plaintiff in Brown v.Products Co., ante, 626, and the evidence is the same as in that case.
The court below overruled defendant's motion for judgment as in case of nonsuit and submitted the cause to the jury. The jury having failed to agree, a juror was withdrawn and a new trial was ordered. Defendant appealed, assigning error in the ruling on the motion for judgment of nonsuit.
The order for a new trial entered in the court below was interlocutory. It does not affect the merits of the case and is in no sense final. Hence, the appeal is premature. *Page 631 
In view of what has been said in Brown v. Products Co., ante, 626, there is no sound reason why we should exercise our discretionary right to express an opinion on the merits of the exceptive assignment of error as requested by defendant. Knight v. Little, 217 N.C. 681, 9 S.E.2d 377.
Appeal dismissed.